Morse, C. J.
The complainant was granted a divorce from defendant in the Allegan circuit court in chancery on the ground of extreme Cruelty. .
The parties are Hollanders. The complainant, a young girl of 20, in delicate health, married the defend*280ant, a well-to-do farmer, 40 years of age, with a family of six children by former marriages. The cruelty consisted in the forcing of his wife to do more work than she was capable of doing in her state of health, and for that reason she was compelled to leave him. Before marriage he was made acquainted with her condition, and promised, to hire a girl to do the heavy work. After marriage he refused to fulfill his promise in this respect. The record shows no brutality or unkindness, except in regard to his insistence that his wife should perform household and other labor when she was not able to do so. His conduct seems to have been inspired by greed, and it is shown by her testimony that he told complainant that he was glad the baby was dead, because now she could work instead of holding the baby in her lap. He required her also to do the family washing but a few days after the birth of her child. These things are •denied by him, and it may be that the charges against him have been exaggerated by some of the witnesses. It is evident, however, that he has been extremely cruel in his demands upon the complainant for labor, and that his chief appreciation of a wife as a helpmate is her willingness and capacity for hard work.
The decree of the court below is affirmed, with costs of this Court, and an additional solicitor’s fee of $70.
The other Justices concurred.